Appeal by defendant from a judgment of the Supreme Court, Kings County (Pincus, J.), rendered January 13, 1981, convicting him of robbery in the second degree, grand larceny in the third degree, criminal possession of stolen property in the second degree and criminal possession of stolen property in the third degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Defendant’s argument that he should be relieved of his guilty pleas was not raised by motion in the court of first instance and, thus, was not preserved for review (People v Pellegrino, 60 NY2d 636). In any event, were we to address the merits we would affirm. Lazer, J. P., Gibbons, Thompson and Kunzeman, JJ., concur.